

113 SRES 451 ATS: Recalling the Government of China's forcible dispersion of those peaceably assembled in Tiananmen Square 25 years ago, in light of China’s continued abysmal human rights record.
U.S. Senate
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 451IN THE SENATE OF THE UNITED STATESMay 15, 2014Mr. Barrasso (for himself, Mr. Rubio, Mr. Durbin, Mr. Graham, Mr. Cruz, and Mr. Enzi) submitted the following resolution; which was referred to the Committee on Foreign RelationsMay 20, 2014Reported by Mr. Menendez, without amendmentJune 4, 2014Considered and agreed toRESOLUTIONRecalling the Government of China's forcible dispersion of those peaceably assembled in Tiananmen
			 Square 25 years ago, in light of China’s continued abysmal human rights
			 record.Whereas, in 1989, Chinese citizens involved in a peaceful democratic movement gathered in Tiananmen
			 Square to call for the establishment of a dialogue with their government
			 on democratic reforms, including freedom of expression and freedom of
			 assembly;Whereas, on June 4, 1989, Chinese authorities ordered the People’s Liberation Army and other
			 security forces to use lethal force to disperse demonstrators in Tiananmen
			 Square;Whereas the number of peaceful protesters killed or injured by the forcible dispersion remains
			 unknown to this day;Whereas, 25 years after these deaths, there has been no accountability on the part of the
			 Government of the People's Republic of China in disciplining involved
			 officials;Whereas there remain imprisoned to this day individuals who expressed their desire for democracy in
			 China 25 years ago in Tiananmen Square;Whereas the Department of State's most recent human rights report on China found that citizens did not have the right to change their government;Whereas, even in recent weeks, the Government of the People's Republic of China  has detained those
			 who attempt to peacefully commemorate the events of June 1989, including
			 activists such as Pu Zhiqiang and Wen Kejian;Whereas the Department of State’s most recent human rights report on China found extrajudicial killings remained a problem in China;Whereas the Department of State’s most recent human rights report on China found the government
			 continued to target for arbitrary detention or arresthuman rights activists, journalists … and former political prisoners and their family members; andWhereas June 4, 2014, is the 25th anniversary of the Tiananmen Square massacre: Now, therefore, be
			 itThat the Senate—(1)expresses sympathy to the families of those killed, tortured, and imprisoned as a result of their
			 participation in the democracy gathering on June 4, 1989, in Tiananmen
			 Square, Beijing, in the People’s Republic of China;(2)commends all peaceful advocates for democracy and human rights in China;(3)condemns the ongoing and egregious human rights abuses by the Communist Government of the People's
			 Republic of China;(4)calls on the Communist Government of the People's Republic of China to—(A)release all prisoners of conscience, including those persons still in prison as a result of their
			 participation in the peaceful pro-democracy gatherings of 1989 and those
			 detained for their commemoration of these events;(B)allow those people exiled on account of their activities to return to live in freedom in China; and(C)cease the harassment, detention, and imprisonment of all Chinese citizens exercising their freedoms
			 of expression, association, and religion; and(5)calls upon the United States representative at the United Nations Human Rights Council to introduce
			 a resolution in that forum calling for an examination of the human rights
			 practices of the Government of the People’s Republic of China.